Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/03/2022 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 07/21/2022 is a has is a CON of 17/075,506 10/20/2020 PAT 11412415 17/075,506 has PRO 63/065,431 08/13/2020 are acknowledged.
Drawings
3.  	The drawings were received on 07/21/2022 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	No IDS filed.
Oath/Declaration
4.  	The Oath/Declaration filed on 07/21/2022 is accepted by the examiner.
Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated 
y, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); /n re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
           A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
           Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           Claims 1,8, 15 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1, 10 and 19 of US 11071055 B1 (Hereinafter “Wang”). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of patent No US 11071055 B1.
 	As per claim 1,  A method comprising: receiving, by a control system, one or more network service requests from an external entity distinct from an entity operating a cellular network and the cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity; processing, by the control system, data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources; analyzing, by the control system, the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests; creating, by the control system, configuration specifications to instantiate a network slice and/or one or more network services corresponding to the network slice based at least in part on the data model, the network slice and/or the one or more network services corresponding to the network slice conforming to the one or more service location identifiers; and causing, by the control system, instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity (claim 1. (Currently Amended) A method for zero-touch interworking of network control with data platform and analytics in virtualized deployment, the method comprising: collecting, by a cellular network control system, network data from a plurality of cellular network components of a cellular network over time, the plurality of cellular network components comprising radio access network components and network data centers of the cellular network; analyzing, by the cellular network control system, the network data from the plurality of cellular network components to create or develop a cellular network model indicative of performance of discrete portions of the cellular network; receiving, by the cellular network control system, one or more network service requests from an external entity distinct from an entity operating the cellular network and the cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity; processing, by the cellular network control system, data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources; analyzing, by the cellular network control system, the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests; creating, by the cellular network control system, configuration specifications to instantiate a network slice and/or one or more network services corresponding to the network slice as a function of the data characteristics, the network slice and/or the one or more network services corresponding to the network slice conforming to one or more quality of service parameters and the one or more service location identifiers; creating, by the cellular network control system, a log mapped to the one or more network service requests and included in a template that specifies a data observability framework and resources for the network slice and/or the one or more network services corresponding to the network slice; and causing, by the cellular network control system, instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity).
	As per claim 8. A system comprising: one or more processing devices communicatively coupled to memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, configure the system to perform operations comprising: processing one or more network service requests from an external entity distinct from an entity operating a cellular network and the cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity; processing data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources; analyzing the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests; 16 creating configuration specifications to instantiate a network slice 17 and/or one or more network services corresponding to the network slice based at least in part on the data model, the network slice and/or the one or more network services corresponding to the network slice conforming to the one or more service location identifiers; and causing instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity (claim 10. (Currently Amended) A cellular network control system comprising: one or more communication interfaces configured to communicate with a plurality of cellular network components of a cellular network; one or more processing devices communicatively coupled to the one or more communication interfaces; and memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, configure the cellular network control system to perform operations comprising: collecting network data from a plurality of cellular network components of a cellular network over time, the plurality of cellular network components comprising radio access network components and network data centers of the cellular network; analyzing the network data from the plurality of cellular network components to create or develop a cellular network model indicative of performance of discrete portions of the cellular network; receiving one or more network service requests an external entity distinct from an entity operating the cellular network and the cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity;   processing data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources; analyzing the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests; creating configuration specifications to instantiate a network slice and/or one or more network services corresponding to the network slice as a function of the data characteristics, the network slice and/or the one or more network services corresponding to the network slice conforming to one or more quality of service parameters and the one or more service location identifiers; creating a log mapped to the one or more network service requests and included in a template that specifies a data observability framework and resources for the network slice and/or the one or more network services corresponding to the network slice; and causing instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity).
	As per claim 15. One or more non-transitory, machine-readable media having machine- 2 readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising: one or more processing devices communicatively coupled to memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, configure the system to perform operations comprising: processing one or more network service requests from an external entity distinct from an entity operating a cellular network and the cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity; processing data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources; analyzing the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests; creating configuration specifications to instantiate a network slice and/or one or more network services corresponding to the network slice based at least in part on the data model, the network slice and/or the one or more network services corresponding to the network slice conforming to the one or more service location identifiers; and causing instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity (claim 19. (Currently Amended) One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising: collecting network data from a plurality of cellular network components of a cellular network over time, the plurality of cellular network components comprising radio access network components and network data centers of the cellular network; analyzing the network data from the plurality of cellular network components to create or develop a cellular network model indicative of performance of discrete portions of the cellular network; receiving one or more network service requests from an external entity distinct from an entity operating the cellular network and [[the]] a cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity; processing data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources; analyzing the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests; creating configuration specifications to instantiate a network slice and/or one or more network services corresponding to the network slice as a function of the data characteristics, the network slice and/or the one or more network services corresponding to the network slice conforming to one or more quality of service parameters and the one or more service location identifiers; creating a log mapped to the one or more network service requests and included in a template that specifies a data observability framework and resources for the network slice and/or the one or more network services corresponding to the network slice; and causing instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity).
 	Claims 1-4, 8-11,15-18  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Patent US 11071055 B1 Wang et al. (Hereinafter “Wang").
 	As per claim 1,  Wang teaches method comprising: receiving, by a control system, one or more network service requests from an external entity distinct from an entity operating a cellular network and the cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity (( Column 10, line 5-15, fig. 4, receiving a the network a request from an external entity UE for slice request requests indicating one or more service location identifiers requested by the external entity); processing, by the control system, data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources (Column 10, line 18-38, fig. 4, 6 network reads the request and process the corresponding to one or more network functions, one or more network services, and/or one or more other data sources); analyzing, by the control system, the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests ((Column 10, line 18-38, fig. . 4, 6, network generates the slice information and the indicia af the data characteristics to create or develop a data model corresponding to ihe one or more network service requests based on the request from the UE); creating, by the control system, configuration specifications to instantiate a network slice and/or one or more network services corresponding to the network slice based at least in part on the data model, the network slice and/or the one or more network services corresponding to the network slice conforming to the one or more service location identifiers   (Column 10, fine 18-38, fig. . 4, 6, network creates configuration specifications to instantiate a network slice and corresponding to the network slice as 2 function of the data characteristics based on the request from the UE, the slice information is based on in id information of the UE and quality parameters); and causing, by the control system, instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity (Column lline 25-50, fig. 2A, network slice instantiation corresponding to the request in accordance with data service and provides the information to the user the cellular network consequently providing the data services io ihe user equipment of the external entity).
	As per claim 2,  Wang teaches the method as recited in claim 1, further comprising: using the data model to create the configuration specifications (Column line 25-50, fig. 2A, creating a configuration specification such as common function for slice based on the data model).
	As per claim 3,  Wang teaches the method as recited in claim 1, further comprising: using the network data to refine the data model (Column line 25-50, fig. 2A, using the data 126 to refine the data model for slice 1 and slice 2).
	As per claim 4,  Wang teaches the method as recited in claim 1, where the data model is particularized to the external entity (Column line 25-50, fig. 5, data model is specific to external entity such as slice such as slice for a particular external user entity).
	As per claim 8,  Wang teaches a system comprising: one or more processing devices communicatively coupled to memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, configure the system, (fig. . 4, 6) to perform operations comprising: processing one or more network service requests from an external entity distinct from an entity operating a cellular network and the cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity (( Column 10, line 5-15, fig. 4, receiving a the network a request from an external entity UE for slice request requests indicating one or more service location identifiers requested by the external entity);; processing data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources (Column 10, line 18-38, fig. 4, 6 network reads the request and process the corresponding to one or more network functions, one or more network services, and/or one or more other data sources);; analyzing the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests ((Column 10, line 18-38, fig. . 4, 6, network generates the slice information and the indicia af the data characteristics to create or develop a data model corresponding to ihe one or more network service requests based on the request from the UE);; creating configuration specifications to instantiate a network slice and/or one or more network services corresponding to the network slice based at least in part on the data model, the network slice and/or the one or more network services corresponding to the network slice conforming to the one or more service location identifiers (Column 10, fine 18-38, fig. . 4, 6, network creates configuration specifications to instantiate a network slice and corresponding to the network slice as 2 function of the data characteristics based on the request from the UE, the slice information is based on in id information of the UE and quality parameters);; and causing instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity (Column lline 25-50, fig. 2A, network slice instantiation corresponding to the request in accordance with data service and provides the information to the user the cellular network consequently providing the data services io ihe user equipment of the external entity)..
	As per claim 9,  Wang teaches the system as recited in claim 8, the operations further comprising: using the data model to create the configuration specifications Column line 25-50, fig. 2A, creating a configuration specification such as common function for slice based on the data model)..
	As per claim 10,  Wang teaches the system as recited in claim 8, the operations further comprising: using the network data to refine the data model (Column line 25-50, fig. 2A, using the data 126 to refine the data model for slice 1 and slice 2)..
	As per claim 11,  Wang teaches the system as recited in claim 8, where the data model is particularized to the external entity (Column line 25-50, fig. 5, data model is specific to external entity such as slice such as slice for a particular external user entity).	As per claim 15,  Wang teaches  One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices (fig. . 4, 6), cause the one or more processing devices to perform operations comprising: one or more processing devices communicatively coupled to memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices (fig. . 4, 6), configure the system to perform operations comprising: processing one or more network service requests from an external entity distinct from an entity operating a cellular network and the cellular network control system, the one or more network service requests indicating one or more service location identifiers requested by the external entity (( Column 10, line 5-15, fig. 4, receiving a the network a request from an external entity UE for slice request requests indicating one or more service location identifiers requested by the external entity);; processing data from one or more data sources, at least some of the data comprising indicia of data characteristics corresponding to one or more network functions, one or more network services, and/or one or more other data sources Column 10, line 18-38, fig. 4, 6 network reads the request and process the corresponding to one or more network functions, one or more network services, and/or one or more other data sources); analyzing the indicia of the data characteristics to create or develop a data model corresponding to the one or more network service requests ((Column 10, line 18-38, fig. . 4, 6, network generates the slice information and the indicia af the data characteristics to create or develop a data model corresponding to ihe one or more network service requests based on the request from the UE);; creating configuration specifications to instantiate a network slice and/or one or more network services corresponding to the network slice based at least in part on the data model, the network slice and/or the one or more network services corresponding to the network slice conforming to the one or more service location identifiers   (Column 10, fine 18-38, fig. . 4, 6, network creates configuration specifications to instantiate a network slice and corresponding to the network slice as 2 function of the data characteristics based on the request from the UE, the slice information is based on in id information of the UE and quality parameters);; and causing instantiation of the network slice and/or the one or more network services corresponding to the network slice in accordance with the configuration specifications with data services provided to user equipment of the external entity, the cellular network consequently providing the data services to the user equipment of the external entity (Column lline 25-50, fig. 2A, network slice instantiation corresponding to the request in accordance with data service and provides the information to the user the cellular network consequently providing the data services io ihe user equipment of the external entity)..
	As per claim 16,  Wang teaches the one or more non-transitory, machine-readable media as recited in claim 15, the operations further comprising: using the data model to create the configuration specifications (Column line 25-50, fig. 2A, creating a configuration specification such as common function for slice based on the data model)..
	As per claim 17,  Wang teaches the one or more non-transitory, machine-readable media as recited in claim 15, the operations further comprising: using the network data to refine the data model (Column line 25-50, fig. 2A, using the data 126 to refine the data model for slice 1 and slice 2).
	As per claim 18,  Wang teaches the one or more non-transitory, machine-readable media as recited in claim 15, where the data model is particularized to the external entity (Column line 25-50, fig. 5, data model is specific to external entity such as slice such as slice for a particular external user entity).

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 5-7, 12-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang further view of US PG Pub US 20220377659 A1 to VENKATARAMAN et al (hereinafter VENKATARAMAN).
	As per claim 5,  Wang teaches the method as recited in claim 1, VENKATARAMAN teaches further comprising: determining anticipated data characteristics of the network slice and/or one or more network services corresponding to the network slice based at least in part on the data model (para [0040] , one or more network services corresponding to the network slice based at least in part on the data model).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Wang by determining anticipated data characteristics of the network slice and/or one or more network services corresponding to the network slice based at least in part on the data model as suggested by VENKATARAMAN, this modification would benefit   Wang for enabling a better network services to provide machine-type communications (MTC) services and a network slice configured to provide ultra-reliable low latency communications (URLLC) services.
	As per claim 6,  Wang teaches the method as recited in claim 1, VENKATARAMAN teaches further comprising: determining anticipated data characteristics of network functions for the network slice and/or one or more network services corresponding to the network slice based at least in part on the data model (para [0040] , identifying one or more network services corresponding to the network slice based at least in part on the data model). 
 	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 7,  Wang teaches the method as recited in claim 1, VENKATARAMAN teaches further comprising: collecting the indicia of data characteristics corresponding to the one or more network service requests from the external entity over time (para [0036] , collecting the information corresponding to the one or more network service requests from the external entity over time in a conditional basis).
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 12,  Wang teaches the system as recited in claim 8, the operations further comprising: determining anticipated data characteristics of the network slice and/or one or more network services corresponding to the network slice based at least in part on the data model (para [0040] , one or more network services corresponding to the network slice based at least in part on the data model).
. 	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 13,  Wang teaches the system as recited in claim 8, the operations further comprising: determining anticipated data characteristics of network functions for the network slice and/or one or more network services corresponding to the network slice based at least in part on the data model (para [0040] , identifying one or more network services corresponding to the network slice based at least in part on the data model).
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 14,  Wang teaches the system as recited in claim 8, the operations further comprising: collecting the indicia of data characteristics corresponding to the one or more network service requests from the external entity over time (para [0036] , collecting the information corresponding to the one or more network service requests from the external entity over time in a conditional basis).
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 19,  Wang teaches the one or more non-transitory, machine-readable media as recited in claim 15, VENKATARAMAN teaches the operations further comprising: determining anticipated data characteristics of the network slice and/or one or more network services corresponding to the network slice based at least in part on the data model (para [0040] , one or more network services corresponding to the network slice based at least in part on the data model).
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 20,  Wang teaches the one or more non-transitory, machine-readable media as recited in claim 15, VENKATARAMAN teaches  the operations further comprising: determining anticipated data characteristics of network functions for the network slice and/or one or more network services corresponding to the network slice based at least in part on the data model (para [0040] , identifying one or more network services corresponding to the network slice based at least in part on the data model)..
	Examiner supplies the same rationale as supplied in claim 5.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US US 11368588 B1	; US Patent Publication US 20220272018 A1,   US Patent Publication US US 10970123 B1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467